SUPPLEMENTAL OPINION
Heard before Simmons, C. J., Carter, Messmore, Yeager, Chappell, Wenke, and Boslaugh, JJ.
Carter, J.
As a result of appellee’s motion for rehearing it has come to our attention that one statement contained in the opinion (ante p. 343, 47 N. W. 2d 923) does not exactly reflect the record. In the opinion we said of the witness Mrs. Karl Stone that: “She testified that just as plaintiff started to get into his car she saw defendant’s automobile strike him and go on east about 100 feet and stop, that she had driven a car for 15 years, and that in her opinion it was going 40 to 45 miles an hour.” While, from certain exhibits found in the record, this distance can be calculated, however, it is true that the witness herself never testified as to how far she thought it was from the place where defendant’s car struck plaintiff to the point where she saw it stop. We therefore delete from this sentence the words “about 100 feet” so the sentence will read: “She testified that just as plaintiff started to get into his car she saw defendant’s automobile strike him and go on east and stop, that she had driven a car for 15 years, and that in her opinion it was going 40 to 45 miles an hour.” In all other respects the opinion is adhered to and the motion for rehearing denied.
Motion for rehearing denied.